Citation Nr: 0523165	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat


REMAND

The veteran had active military service from December 1961 to 
December 1964.  This case comes to the Board of Veterans' 
Appeals (Board) from an October 2002 RO rating decision, and 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

On a January 2004 VA Form 9, the veteran indicated that he 
wanted a Board hearing at the RO.  Although a videoconference 
hearing was scheduled in August 2005, the veteran (in a June 
2005 written statement) reasserted that he wanted a Travel 
Board hearing.  Accordingly, the case is REMANDED for the 
following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.  In 
accordance with the veteran's request, do 
not schedule a videoconference hearing.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

	                  
_________________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


